MORTON, Circuit Judge.
I concur for the reason that the question seems to me to bo one of local law; as to which the judgment of the Supreme Court of Puerto Rico ought not to be set aside unless it clearly appears that the local law was wrongly interpreted or applied.
The action is based on the Civil Code (section 1803, edition of 1902, section 4909, edition 1911) which reads: “A person who by an act or omission causes damage to another when there is fault or negligence shall be obliged to repair the damage so done”; and on the next section which reads: “The liability referred to in this section shall cease when the persons mentioned therein prove that they employed all the diligence of a good father of a family to avoid damage.” Section 1803 “is the same as article 1902 of the Spanish Civil Code.” Arreche v. Porto Rico Railway Lt. & Pow. Co., 31 Porto Rico 424, 426.
The Supreme Court of Puerto Rieo feels itself free to decide damages, either in accordance with the Spanish Law, as evidenced by the Code, or by the principles well established in American jurisprudence, whichever appears to bo “more in harmony with equity and justice and with the spirit of the law itself.” Gonzalez v. San Juan Lt. & Transit Co., 17 Porto Rico 115 at page 125. See, too, Orta v. Porto Rico Railway Lt. & Pow. Co., 36 Porto Rico 668, 673 et seq. In Candal v. Sociedad Española de Auxilio Mutuo, 37 Porto Rico 811, it was said by the court, “In Velez v. Llavina, 18 P. R. 634, it was pointed out that the American doctrine and jurisprudence as to negligence and torts will be adopted and followed in this jurisdiction only to the extent that such doctrine and jurisprudence ‘a,re based on the principles of our Civil Code, or are derived from general principles of law not in conflict therewith.’ ” In Rosado v. Ponce Railway & Light Co., 18 Porto Rico 593, it was held,' as stated in the headnote, that: “Even supposing that the person who suffers an accident is guilty of contributory negligence, this fact does not bar him from obtaining indemnity for the damages sustained on account of the accident if the same could have been prevented by reasonable care and prudence on the part of the defendant.” “There are many cases which decide that although a complainant might, b3? the exercise of caution, have avoided the accident, yet he may, nevertheless, recover, if it be shown that the defendant might have avoided the accident by the exercise of proper care.” MacLeary, J., Rosado v. Ponce Ry. & Light Co., supra, at page 617 of 18 Porto Rico, citing United States cases. In Velez v. Llavina, 18 Porto Rico 634, it was held that the owner of a private automobile was not liable for acts of negligence by the person employed by him as chauffeur, unless the automobile was part of the business of a common carrier. This doctrine was enforced in other cases.
It is dear that the law of Puerto Rico with respect to liability for negligence rests on different principles from those which prevail in this country. As applied to the present case, the civil law of the Porto Rieo Code as interpreted by the Puerto Rico courts appears to approach closely the common-law doctrine of “last dear chance,” discussed in the majority opinion. But this agreement-is more or loss accidental; in the next case the difference in legal systems might lead to a different result. So I prefer to rest my conclusion on the ground above stated.